Rosenblatt, J. P.,
dissents and votes to reverse the order insofar as appealed from, vacate the order dated July 25, 1994, grant the motion of the appellant for summary judgment, and dismiss the complaint insofar as asserted against it, with the following memorandum in which, Ritter, J., concurs: I would grant the motion of the defendant Nassau Community College (hereinafter NCC) for summary judgment dismissing the complaint against it. I agree with the majority’s analysis by which it concludes that NCC’s role and activities in sponsoring the bicycle trip gave rise to a duty on its part to take reasonable precautions for the safety of the participants, including the plaintiff. The existence of a duty, however, should not, and does not, automatically create a question of fact as to the breach of the duty (see, Dumas v Van Horn, 227 AD2d 584). In my view, the record in this case is insufficient to create a question of fact as to whether Nassau Community College failed to exercise reasonable care.
The event here was a three-day bicycle trip for college students, during which participants were encouraged to "set your own pace”. The 19-year-old plaintiff signed an acknowledgement that "riding a bicycle on Long Island can be hazardous due to heavy vehicle traffic and general road conditions”. Under these circumstances, it is not reasonable to expect NCC to supervise and oversee the movements of each cyclist over a period of three full days, and to protect each and every participant from every road hazard and all manner of intervening causes, including the actions, and possible negligence of third parties. Significantly, this Court has affirmed the dismissal of the plaintiffs claim against the State of New York and has, thus, already concluded, among other things, that the intersection at which the accident occurred was neither defectively designed nor unsafe (see, Hores v State of New York, 212 AD2d 580).